The defendants pleaded mutual mistake of the parties in reducing the true agreement of the parties to writing, and asked that the written agreement be reformed to conform to the alleged actual agreement. The trial court was in error in rejecting evidence of the defendants on this defense at folios 174, 175 and 176 of the record. Both parties to the action need not agree that there was a mutual mistake before the court may find that there is mutual mistake. Mutual mistake is a question of fact to be determined on the evidence of the plaintiff and defendant after both sides have related their stories of the original transaction. The judgment appealed from is reversed, with costs to the appellants to abide the event, and new trial granted. Blackmar, P. J., Jaycox, Manning, Kelby and Young, JJ., concur.